Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                           

Specification
The abstract should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In this case the “A header of a combine harvester is provided.” should be removed.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmidt et al (2007/0193243).

[AltContent: textbox (Auger conveying above the conveyor, direct crop toward the federhouse)]
[AltContent: textbox (Trough beneath the auger, the belt located within an opening of the trough in front of the feederhouse inlet )][AltContent: textbox (rear portion of the belt extend into the inlet)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Full width slats / protrusions, on the circumference of the belt)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    398
    661
    media_image1.png
    Greyscale



1. A header of a combine harvester, comprising: 
a belt conveyor (208) configured to direct a movement of harvested crop material toward a feederhouse of the combine harvester (intended use / capability is shown/taught above), 
wherein the belt conveyor is located adjacent an inlet of the feederhouse (shown/taught above) and comprises at least one protrusion extending radially from the belt conveyor (slats 218) that helps direct movement of harvested crop material toward the feederhouse (intended use / capability is shown/taught above). 

2. The header of claim 1, wherein the header comprises a corn header (par. 44, standing crop header, which includes corn). 

3. The header of claim 1, wherein belt conveyor is disposed in front of the inlet of the feederhouse (shown/taught above). 

4. The header of claim 3, wherein belt conveyor extends across an entire width of the inlet of the feederhouse (marked up). 

5. The header of claim 1, wherein the header comprises an auger (marked up) configured to direct the movement of the harvested crop material toward the feederhouse, and the belt conveyor is located beneath the auger (intended use / capability is shown/taught above). 



7. The header of claim 1, wherein a rear portion of the belt conveyor extends into the inlet of the feederhouse (marked up). 

8. The header of claim 1, wherein the belt conveyor comprises a plurality of the protrusions (plurality of slats, shown above; par. 57). 

9. The header of claim 8, wherein the plurality of protrusions are circumferentially spaced apart about a longitudinal axis of the belt conveyor (shown above). 

10. The header of claim 7, wherein the at least one protrusion extends along a majority of a longitudinal length of the belt conveyor (since only in the width wise direction is shown and enabled in the originally filed Disclosure / Drawings, the recitation is shown / taught above). 


The following are already addressed above, unless otherwise noted:

11. A header of a combine harvester, comprising: 
an auger configured to direct a movement of harvested crop material toward a feederhouse of the combine harvester (see cl. 5); 
a trough located beneath the auger (see cl. 6); and 
a belt conveyor located within an opening of the trough in front of an inlet of the feederhouse (NOTE: the claim does not include the “protrusion(s)” of claim 1, see dependent cl. 14), wherein the belt conveyor is configured to direct the movement of harvested crop material toward the feederhouse of the combine harvester, and a rear portion of the belt conveyor extends past a rearward portion of the header and is configured to extend into the inlet of the feederhouse (see cl. 7). 

12. The header of claim 11, wherein the header comprises a corn header (see cl. 2). 

13. The header of claim 11, wherein belt conveyor extends across an entire width of the inlet of the feederhouse (see cl. 4). 



15. The header of claim 14, wherein the belt conveyor comprises a plurality of the protrusions (see cl. 8). 

16. The header of claim 15, wherein the plurality of protrusions are circumferentially spaced apart about a longitudinal axis of the belt conveyor (see cl. 9). 

17. The header of claim 14, wherein the at least one protrusion extends along a majority of a longitudinal length of the belt conveyor (see cl. 10). 

18. A combine harvester, comprising: 
a feederhouse (par. 58) comprising an inlet for receiving harvested crop material (shown above); and 
a header comprising: 
a belt conveyor configured to direct a movement of the harvested crop material toward the feederhouse of the combine harvester, 
one protrusion extending radially from the belt conveyor that helps direct movement of harvested crop material toward the feederhouse. 

19. The combine harvester of claim 18, wherein the header comprises an auger (see cl. 5) configured to direct the movement of the harvested crop material toward the feederhouse, and a trough located beneath the auger, the belt conveyor is located within an opening of the trough in front of the inlet of the feederhouse (see cl. 6). 

20. The combine harvester of claim 18, wherein the belt conveyor comprises a rear portion that extends past a rearward portion of the header into the inlet of the feederhouse (see cl. 7).

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Gahres (9144197).

Prima Facie Case: The patent office has the initial burden of presenting a prima facie case of invalidity. A prima facie case is adequately articulated by notifying the applicant of the reasons for its rejections so long as the explanation is not "so uninformative that it prevents the applicant from recognizing and seeking to counter the grounds for rejection." Chester v. Miller, 906 F.2d 1574 (Fed. Cir. 1990). This requirement comes straight from Section 132 of the Patent Act. 35 U.S.C. §132(a). 

There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement. "[Section 132] does not mandate that in order to establish prima facie anticipation, the PTO must explicitly preempt every possible response to a section 102 rejection. Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence." Chester, 906 F.2d at 1578

Gahres teaches an infeed auger (134), a conveyor belt (126) beneath the auger, the belt rear end disposed in front of the inlet of the feederhouse, and located within an opening of a trough of the feederhouse (fig 4), includes a plurality of protrusions extending the majority of the belt (fig 3).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Patterson (5005343) teaches in fig 4, a conveyor belt 243 extending into the feederhouse inlet, below an auger 255; using slats are old and well known to enhance crop delivery.

Coers et al (7992372) teaches in col. 3, col. 3, ln 55-62) the slatted belt conveyor extends under the guide roller (which is well known it can be an auger) and located within an opening of the trough in front of the feederhouse inlet (fig 1; col. 3, ln 65).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

/ARPAD FABIAN-KOVACS/Primary Examiner, Art Unit 3671